Alice Robie Resnick, J.,
dissenting. I respectfully dissent from the majority decision because James L. Zimmerman’s duty to support Jaclyn Sunderhaus commenced at the time he signed the birth certificate. By signing the birth certificate, Zimmerman admitted that he was the biological father of Jaclyn. All rights and responsibilities were triggered at that time. The trial court found that the father’s refusal to pay support because the mother refused him visitation was merely a rationalization for his behavior. Additionally, the fact that in a pleading the mother suggested that Zimmerman was not the father is immaterial. His duty to support began at the time he acknowledged that the child was his, and that duty remained in full force.
Hence, Zimmerman failed to support the child for at least one year immediately preceding the filing of the adoption petition and, therefore, his consent did not have to be obtained for adoption purposes. I would reverse and reinstate the judgment of the trial court.